     Case 1:20-cv-00795-NONE-EPG Document 15 Filed 10/20/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                       UNITED STATES DISTRICT COURT

 9                            FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    KABA BEY,                                           No. 1:20-cv-00795-NONE-EPG
12                          Plaintiff,
13               v.                                       ORDER ADOPTING FINDINGS AND
                                                          RECOMMENDATIONS
14    FRANCISCO GARCIA,
                                                          (DOC NOS. 6, 7 & 13)
15                          Defendant.
16

17              Plaintiff Kaba Bey, proceeding pro se and in forma pauperis, filed the complaint initiating

18   this action on June 8, 2020. (Doc. No. 1.) Plaintiff’s motion for default judgment (Doc No. 6)

19   and Defendant Francisco Garcia’s motion to quash and motion to dismiss (Doc. No. 7) were

20   referred to the assigned magistrate judge on August 25, 2020. (Doc. No. 8).

21              On October 1, 2020, the assigned magistrate judge issued findings and recommendations,

22   recommending that “Defendant’s motion to quash and to dismiss ([Doc.] No. 7) be GRANTED

23   IN PART, to the extent Defendant seeks quash service of process, and DENIED IN PART

24   WITHOUT PREJUDICE, to the extent Defendant seeks to dismiss for failure to state a claim;”

25   “Plaintiff’s motion for default ([Doc.] No. 6) be DENIED;” and “Plaintiff be ordered to serve his

26   complaint within thirty (30) days following the District Judge’s entry of an order.” (Doc No. 13

27   at 5-6).

28   /////
                                                          1
     Case 1:20-cv-00795-NONE-EPG Document 15 Filed 10/20/20 Page 2 of 2


 1           Plaintiff was provided an opportunity to file objections to the findings and

 2   recommendations. Plaintiff filed objections on October 14, 2020. (Doc. No. 14). Plaintiff’s

 3   objections do not address the magistrate judge’s reasoning.

 4           In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C) and Local Rule 304, this

 5   Court has conducted a de novo review of this case. Having carefully reviewed the entire file, the

 6   court finds the findings and recommendations to be supported by the record and proper analysis.

 7           Accordingly, THE COURT HEREBY ORDERS that:

 8           1.      The findings and recommendations issued by Magistrate Judge Erica P. Grosjean

 9                   on October 1, 2020 (Doc. No. 13), are ADOPTED IN FULL;

10           2.      Defendant’s motion to quash and to dismiss (Doc. No. 7) is GRANTED IN PART,

11                   to the extent defendant seeks quash service of process, and DENIED IN PART
                     WITHOUT PREJUDICE, to the extent defendant seeks to dismiss for failure to
12
                     state a claim1;
13
             3.      Plaintiff’s motion for default (Doc No. 6) is DENIED; and
14
             4.      Plaintiff is ordered to serve his complaint within thirty (30) days following the date
15
                     of entry of this order.
16
     IT IS SO ORDERED.
17

18       Dated:     October 20, 2020
                                                          UNITED STATES DISTRICT JUDGE
19

20
21

22

23

24

25

26   1
       Plaintiff appears in his objections to be challenging the jurisdiction of this court to act. If
27   plaintiff, who initiated this lawsuit, does not wish to invoke this court’s jurisdiction, he is free to
     voluntarily dismiss this case at any time before an answer is filed. See Fed. R. Civ. P.
28   41(a)(1)(A)(i).

                                                         2
